UNITED STATES DISTRICT COURT                                                               3/31/2020
SOUTHERN DISTRICT OF NEW YORK

 K.A., individually and on behalf of a class of all
 others similarly situated, and D.S.,

                                  Plaintiffs,                1:18-cv-03858 (ALC)
                      -against-                              ORDER
 THE CITY OF NEW YORK, ET AL.,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of Defendants’ pre-motion conference letter dated March 25, 2020.

ECF No. 69. Plaintiffs are hereby ORDERED to respond to said letter on or before April 2, 2020.

SO ORDERED.

Dated:     March 31, 2020
           New York, New York

                                                          ANDREW L. CARTER, JR.
                                                          United States District Judge
